

115 HR 3884 IH: National Child Identification Assistance Act
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3884IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2017Mr. Thomas J. Rooney of Florida (for himself and Mr. Crist) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Missing Children’s Assistance Act with respect to the National Child Identification
			 Program.
	
 1.Short titleThis Act may be cited as the National Child Identification Assistance Act. 2.AmendmentsSection 402 of the Missing Children's Assistance Act (34 U.S.C. 11291) is amended—
 (1)by redesignating paragraphs (6), (7), (8), (9), and (10) as paragraphs (8), (9), (10), (11), and (12), respectively; and
 (2)by inserting after paragraph (5) the following:  (6)the proactive collection and central storage of comprehensive identification information about individual children by local, State, and Federal law enforcement agencies is resource intensive;
 (7)the National Child Identification Program— (A)is a national community service initiative that has partnered with the Department of Justice, Department of State, Federal Bureau of Investigation, local law enforcement agencies, nonprofit organizations, and community organizations to provide families with inkless, in-home fingerprint identification kits; and
 (B)promotes the proactive collection and storage of comprehensive identification information within the home, decentralizing the process for law enforcement agencies that often lack the resources to collect and centrally store vital identification information related to individual children;.
			